UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission File number 0-51400 Stellar Resources Ltd. (Exact name of registrant as specified in its charter) Nevada 98-0373867 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 375 N. Stephanie Street, Suite 1411, Las Vegas, Nevada, 89014-1411 (Address of principal executive offices) (702) 547-4614 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non- accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b(2) of the Exchange Act). o Yesx No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check markwhether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. xYeso No APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The total number of shares of Common Stock, par value $0.001 per share, outstanding as of March 15, 2012 is 70,712,451. Table of Contents TABLE OF CONTENTS PartI – FINANCIAL INFORMATION 1 Item 1. Financial Statements: 1 Balance Sheets 2 Statements of Operations 3 Statements of Cash Flows 5 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 20 Item 4T. Controls and Procedures. 21 Part II – OTHER INFORMATION 21 Item 1. Legal Proceedings 21 Item 1A. Risk Factors. 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 5. Other Information 22 Item 6. Exhibits 22 SIGNATURES 23 ii Table of Contents PartI – FINANCIAL INFORMATION Item 1. Financial Statements STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2012 (Unaudited) 1 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS JANUARY 31 JULY 31, (Unaudited) ASSETS Current Cash $ $ Available for sale investment (Note 3) - Note receivable (Note 4) - Investment in EHHO (Note 5) - Oil and gas properties, unproven (Note 6) - Intangible asset (Note 7) $ $ LIABILITIES Current Accounts payable $ $ Advances payable (Note 8) Due to related parties (Note 9) Notes payable (Note 10) DEFERREDINCOME TAX LIABILITY - STOCKHOLDERS’ EQUITY Capital stock (Note 11) Authorized: 200,000,000 common shares with a par value of $0.001 per share Issued and outstanding: 70,712,451 common shares (July 31, 2011: 69,344,051 common shares) Additional paid-in capital Deficit accumulated during the exploration stage ) ) Accumulated other comprehensive loss ) ) ) $ $ The accompanying notes are an integral part of these financial statements 2 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, 1999 (INCEPTION) THREE MONTHS ENDED SIX MONTHS ENDED TO JANUARY 31, JANUARY 31, JANUARY 31, Expenses General and administrative $ Interest and finance fees (Notes 9 and 10) Investor relations - Management fees (Note 9) Professional fees Property examination and expenditure costs - Consulting - stock based compensation - - - Loss before other items ) Other items Management fee income - - - Loss on disposal of investment (Note 3) ) - ) - ) Loss on settlement of note payable (Notes 3 and10) - - ) - ) Loss on impairment of note receivable (Note 4) - - Gain (loss) on sale of EHHO (Note 5) - - ) - Dilution loss from EHHO - ) Impairment loss on EHHO - ) Loss from equity interest in EHHO - ) - ) ) Write down of oil and gas properties (Note 6) ) - ) - ) Loss before income taxes $ ) $ ) $ ) $ ) $ ) Continued The accompanying notes are an integral part of these financial statements 3 Table of Contents STELLAR RESOURCES LTD. (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS (Continued) (Unaudited) CUMULATIVE RESULTS OF OPERATIONS FROM APRIL 9, 1999 (INCEPTION) THREE MONTHS ENDED SIX MONTHS ENDED TO JANUARY 31, JANUARY 31, JANUARY 31, Recovery of deferred income taxes - - Net loss for the period $ ) $ ) $ ) $ ) $ ) Other comprehensive loss Foreign currency translation adjustment ) ) ) Comprehensive loss for the period $ ) $ ) $ ) $ ) $ ) Basic and Diluted Net Loss Per Common Share $
